Citation Nr: 1517298	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO): an August 2010 rating decision denied service connection for PTSD and a July 2012 rating decision denied service connection for a left ankle disability and for anxiety disorder with depression.  In January 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.

In this case, the Veteran has separately sought service connection for PTSD and for anxiety with depression.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disability encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has redefined the Veteran's psychiatric appeal as a claim for service connection for an acquired psychiatric disorder to include all of the Veteran's diagnosed mental health disorders, including PTSD and anxiety with depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.

Left Ankle

The Veteran claims that he injured his left ankle in service and has had problems with it since then.  Service treatment records show that he was seen in May 1971 after twisting his left ankle and that he complained of left ankle pain/sprain in November 1971, December 1971, and August 1972.   The March 1973 separation report of medical examination does not indicate whether a clinical evaluation of his feet and lower extremities was conducted.  An ankle surgery was performed in the 1980s but those records are no longer available.  A June 2009 radiology report notes minimal degenerative changes involving the ankle joint with slight narrowing of joint spaces.  A small bony spur was noted on the medial aspect of the medial malleolus; a surgical metallic clip was also seen in the soft tissues along the medial aspect of the lower leg.

On April 2012 VA examination, the examiner diagnosed arthritis of the left ankle.  He opined that the arthritis is less likely related to service since there is no record of a "serious injury" in service, except one report of a twisted ankle, and no record of arthritis while in service.  He also opined that the Veteran's ankle stiffness was "preexisting and no aggravation appreciated (sic)."  The Board finds that this examination is inadequate for rating purposes as the examiner apparently did not consider the five complaints of ankle pain throughout service and assumes, without explanation, that his ankle "stiffness" preexisted service (although there is no indication of any preexisting disability).  Accordingly, another examination is necessary.

Acquired Psychiatric Disability, to include PTSD and Anxiety with Depression

Service connection has been denied based on findings of no verifiable stressor, no diagnosis of PTSD, and no evidence relating the Veteran's anxiety disorder with depression to service.  VA treatment records show that he was assigned diagnoses of, and received treatment for, PSTD related to military sexual trauma (MST), anxiety, and depression.  

An October 2010 correspondence from the Veteran's treating VA psychiatrist notes that the Veteran's PTSD was caused by his MST.  She opined that his diagnoses of depression and alcohol dependence are also more likely secondary to his MST.

The Veteran's MST coordinator submitted two statements in support of his claim.  In September 2010 correspondence, she noted that the Veteran has struggled with anger management since the military and has been diagnosed with PTSD and depressive disorder.  In April 2011 correspondence, she notes that his chronic PTSD is due to MST and that his major depressive disorder is due to residual symptoms of PTSD.  She opined that the Veteran did not display any of his current behaviors prior to the MST, that his "extreme anger issues" after the assault influenced the Article 15 proceeding in 1972, and that the MST was the reason for subsequent treatments for "nervousness."  She also opined that the MST was the reason for his drinking, loss of 30 to 40 jobs, multiple legal issues, and strained relationships.

In June 2012, VA arranged for a mental disorders (except PTSD and eating disorders) examination.  The Veteran reported that, while in service, a soldier came from behind and, with the help of two other people, took a picture of a hot dog they placed in his buttocks.  He reported that they hung the picture in their lockers and blackmailed him with it.  He did not report the incident because he feared being dishonorably discharged.  Anxiety disorder not otherwise specified and alcohol dependence in remission were diagnosed.  The examiner opined that the Veteran's anxiety disorder is most likely triggered by alcohol abuse and less likely related to his reported experiences in service; he also concluded that the Veteran's employment, relationship, and legal issues are related to his alcohol abuse, which ultimately contributed to his anxiety.

The June 2012 VA examiner did not address the Veteran's prior diagnosis of PTSD, nor the treatment he received for PTSD, anxiety with depression, and alcohol abuse.  Additionally, the VA examiner did not address (or attempt to discount) the Veteran's account of MST.  Consequently, the examination report does not adequately address the medical questions that need to be resolved for a proper determination on the matter at hand.

Additionally, during the January 2014 videoconference hearing, the Veteran testified that he is considered totally disabled by the Social Security Administration (SSA) due, in part, to his mental health issues.  Any related medical records considered in connection with that determination are constructively of record, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain for the record any (and all) medical records considered in connection with the Veteran's claim for SSA disability benefits (and a copy of any SSA determination in the matter). If no such records exist, it should be so noted in the record (with explanation) and the Veteran should be so advised.

2. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of all evaluations and treatment the Veteran has received for his psychiatric and ankle disabilities.  The AOJ should specifically secure records of all VA evaluations or treatment.

3. After the development ordered above is completed, the AOJ should arrange for an appropriate VA examination to determine the nature and etiology of any left ankle disability.  The claims file must be made available to the examiner for review.  Any medically indicated tests should be conducted.  Based on review of the record and interview and examination of the Veteran, the examiner should address whether it is at least as likely as not (a 50 percent or higher probability) that any left ankle disability is related to service.

The examiner is asked to consider, and comment upon as necessary, the significant facts of the case, to include service treatment records showing that the Veteran twisted his ankle in May 1971 and continued to complain of left ankle pain/sprain in November 1971, December 1971, and August 1972; the March 1973 separation report of medical examination which does not indicate whether his feet and lower extremities were normal on clinical evaluation; and the Veteran's testimony that he received treatment for, and surgery on, his left ankle a few years after service.  (The Board notes that the records of such treatment and surgery are unavailable.) 

A complete rationale for all opinions should be provided.
 
4. The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist (one who has not previously evaluated him) to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

 (a) Identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD? If not, identify the criteria for such diagnosis that are not met and reconcile that conclusion with the VA psychiatrist's diagnosis of PTSD beginning in May 2007.

(b) If PTSD is diagnosed, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after the Veteran's alleged assault, or any other evidence of record, which would be consistent with the alleged trauma (to include discussion of the two Article 15's issued to the Veteran and a statement from his commander noting his antagonistic attitude towards his superiors and the Army in general).   The examiner must specifically address and discuss the September 2010, October 2010, and April 2011 statements from the Veteran's treating psychiatrist and licensed social worker relating his PTSD to military sexual trauma.

(c) Regarding any (and each) psychiatric disability diagnosed other than PTSD, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.

5.  The AOJ should then review the record and readjudicate the Veteran's claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




